DETAILED ACTION
	This rejection is in response to application filed on 11/06/2019.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation- 35 U.S.C. 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are recited in claims 15-20:
15. A system for providing a machine learning prediction to a user using augmented reality, the system comprising: 
a means for identifying a real-world object and a virtual product in an augmented reality viewpoint of the user, the viewpoint including a camera image of the real-world object and an image of the virtual product, the image of the virtual product being inserted into the camera image of the real-world object; 
a means for predicting a candidate product from a set of recommendation images based on a type of the identified virtual product, a type of the predicted candidate product being different type from the type of the identified virtual product; and 
a means for augmenting the augmented reality viewpoint with an image of the predicted candidate product, thereby providing an image of the recommended product to the user.  


16. The system of claim 15, further comprising a means for selecting the augmented reality viewpoint of the user based on a first time instant when the user spends more time than a fixed threshold without changing an orientation of the virtual product or an orientation of the camera image, wherein the image of the predicted candidate product is augmented into the selected augmented reality viewpoint.  
17. The system of claim 15, further comprising a means for determining a pose of the virtual product identified in the selected augmented reality viewpoint, wherein predicting the predicted candidate product is further based on the pose of the virtual object.  
18. The system of claim 15, further comprising a means for determining a color compatibility of the predicted candidate product in relation to a background color of the augmented reality viewpoint, wherein predicting the predicted candidate product is further based on the color compatibility.  
19. The system of claim 18, further comprising a means for ranking the predicted candidate product based on the color compatibility, wherein predicting the predicted candidate product is further based on the ranking.  
20. The system of claim 15, further comprising a means for enhancing the image of the predicted candidate product by contrasting, sharpening, and/or automatically cropping the image of the predicted candidate product.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in:
Claims 1, 8, and 15 recite “the viewpoint”
All dependent claims inherit the same deficiencies as independent claims. Appropriate correction or clarification is required.
Claims 15-20 recite “means for” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 (c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayush et al. (US Pub. No. 20190378204 A1, hereinafter “Ayush”).

Regarding claim 1, 8, and 15 
Ayush discloses a computer-implemented method for providing a machine learning prediction of a recommended product to a user using augmented reality, the method comprising (Ayush, [0004]: method for AR product recommendations; [0043]: machine learning): 
identifying, by at least one processor, both a real-world object and a virtual product captured in an augmented reality viewpoint of the user, the viewpoint including a camera image of the real-world object and an image of the virtual product, the image of the virtual product being inserted into the camera image of the real-world object (Ayush, [0039] and [0057]: identify real-world objects within viewpoint from camera feed and AR products; [0042]: replacing an identified real-world object with a candidate product; FIG. 4, [0079]: identifying a three-dimensional model from the model database 112 that matches a real-world object,[0037]: AR product overlay on view of real-world environment; [0112]: embeds the candidate recommended products in available textures within the frame of the camera feed); 
predicting, by the at least one processor using a machine learning algorithm, a candidate product from a set of recommendation images, the predicting based on the predicted candidate product being (1) a different product type than the identified virtual product and complementary to the identified virtual product, or (2) a variant of the identified virtual product and complementary to one or more other features captured in the augmented reality viewpoint (Ayush, [0041]: a style similarity algorithm can refer to one or more machine learning models that the AR product recommendation system trains and/or utilizes to generate similarity scores for products in relation to a particular three-dimensional model based on comparing geometric features; [0094]: utilizing a style similarity algorithm to generate recommended products and probability of product being similar to 3D model; [0043]:  AR product recommendation system trains one or more machine learning models (e.g., neural networks) based on training data; [0098]: the AR product recommendation system 102 can compare the style of objects of different classes; [0125]:  the AR product recommendation system 102 generates final recommended products 902-908 that may differ from those AR products; [0095]: the AR product recommendation system 102 can determine a dissimilarity between any pair of shapes (e.g., objects and/or products) by implementing the style similarity algorithm; [0058]: the AR product recommendation system 102 can generate recommended products (and AR representations of those products) based on the real-world environment of the camera feed); and 
augmenting, by the at least one processor, the augmented reality viewpoint with an image of the predicted candidate product, thereby providing an image of the recommended product to the user (Ayush, [0047]:  provide an AR representation of a recommended product within a user's view of the camera feed; [0052]: present (e.g., display) AR content;  [0028]: generate AR representations of the recommended products to provide for display to the user; [0038]: “augmented reality product” or “AR product” refers to an AR representation of a product).


Regarding claims 2, 9, and 16 
Ayush discloses the method of claim 1, further comprising selecting, by the at least one processor, the augmented reality viewpoint of the user at a time instant that occurs after the user spends more time than a fixed threshold without changing an orientation of the virtual product or an orientation of the camera image, wherein the image of the predicted candidate product is augmented into the selected augmented reality viewpoint after the fixed threshold has expired (Ayush, [0023]: user client device satisfies a stillness threshold to generate a viewpoint that depicts a real-world environment associated with the user client device; [0059]:  the AR product recommendation system 102 can capture a frame of a camera feed received from the user client device 108 at a time instant when the user client device 108 satisfies a stillness threshold; [0060]: determine a viewpoint by capturing a frame of a camera feed at a time instant during a user's application session (e.g., while the user 118 is using the AR client application 110) when the user spends more time than a time threshold without moving the user client device 108; [0146]: the augmented reality representation of the one or more recommended products to match the location and the orientation of the real-world object based on stillness threshold).

Regarding claims 3, 10, and 17 
Ayush discloses the method of claim 1, further comprising determining, by the at least one processor, a pose of the virtual product identified in the augmented reality viewpoint, wherein predicting the candidate product is further based on the pose of the virtual product (Ayush, [0025] and [0074]: the AR product recommendation system can determine an orientation or pose of a real-world object by determining an angle in which the object is facing; [0077]:  By using the above method to determine a location and an orientation (or pose) of the real-world objects within the two-dimensional image of the viewpoint 300, the AR product recommendation system 102 can intelligently determine a location and orientation to use for AR products to replace the real-world objects within the real-world environment of the camera feed; [0041]: a style similarity algorithm can refer to one or more machine learning models that the AR product recommendation system trains and/or utilizes to generate similarity scores for products in relation to a particular three-dimensional model based on comparing geometric features; [0094]: utilizing a style similarity algorithm to generate recommended products and probability of product being similar to 3D model).

Regarding claims 4, 11, and 18 
Ayush discloses the method of claim 1, further comprising determining, by the at least one processor, a color compatibility of the predicted candidate product in relation to a background color of the viewpoint, wherein predicting the candidate product is further based on the color compatibility (Ayush, [0014]:  FIGS. 7A-7D illustrate AR scenes generated by replacing identified real-world objects with candidate products to use as a basis for determining color compatibility; [0042]: product recommendation based on color compatibility; [0028]: utilize a color compatibility algorithm to generate a color compatibility score as a basis for generating an AR representation of a recommended product that matches a color theme present in the viewpoint; [0107]: the AR product recommendation system 102 can remove an object and fill its place to appear seamless with the background (e.g., the viewpoint 700)).

Regarding claims 5, 12, and 19 
Ayush discloses the method of claim 4, further comprising ranking, by the at least one processor, the predicted candidate product based on the color compatibility, wherein predicting the candidate product is further based on the ranking (Ayush, [0030]: color compatibility score and ranking method;  [0115]: rate color theme based on color compatibility with viewpoint; [0118]: ranking method; [0042]: product recommendation based on color compatibility; [0028]: utilize a color compatibility algorithm to generate a color compatibility score as a basis for generating an AR representation of a recommended product that matches a color theme present in the viewpoint; [0107]: the AR product recommendation system 102 can remove an object and fill its place to appear seamless with the background (e.g., the viewpoint 700)).

Regarding claims 6, 13, and 20 
Ayush discloses the method of claim 1, further comprising enhancing, by the at least one processor, the image of the predicted candidate product by contrasting, sharpening, and/or automatically cropping the image of the predicted candidate product (Ayush, [0038]: AR product to move, rotate, and/or scale the AR product within the real-world environment; [0127] and [0134]: contrasting, sharpening, and auto-cropping techniques to enhance the AR scene 900 to be clearer).

Regarding claims 7 and 14 
Ayush disclose the method of claim 1, further comprising augmenting, by the at least one processor, an augmented reality viewpoint of a different user with the image of the predicted candidate product (Ayush, [0046]:  the environment can include multiple different user client devices, each associated with a different user; [0047]:  provide an AR representation of a recommended product within a user's view of the camera feed; [0052]: present (e.g., display) AR content;  [0028]: generate AR representations of the recommended products to provide for display to the user; [0038]: “augmented reality product” or “AR product” refers to an AR representation of a product).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure relating to augmented reality cited as Reference-U on PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684   

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684